Case 8:18-bk-12967-ES        Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48              Desc
                              Main Document    Page 1 of 15



  1   Erin P. Moriarty (SBN 146751)
      LAW OFFICES OF WENETA M.A. KOSMALA
  2   3 MacArthur Place, Suite 760
      Santa Ana, CA 92707
  3   Telephone: (714) 540-3600
      Facsimile: (714) 509-1760
  4   E-mail:        emoriarty@kosmalalaw.com
  5
      General Counsel for
  6   Weneta M.A. Kosmala, Chapter 7 Trustee
  7
  8                            UNITED STATES BANKRUPTCY COURT
  9                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
 10
 11   In re                                              )   Case No. 8:18-bk-12967-ES
                                                         )
 12                                                      )   Chapter 7
                                                         )
 13   LILLIAN SIKANOVSKI DULAC aka                       )
      LILA DULAC aka LILLIAN                             )   CHAPTER 7 TRUSTEE’S OPPOSITION
 14   SIKANOVSKI,                                        )   TO MOTION FOR RELIEF FROM THE
                                                         )   AUTOMATIC STAY OF U.S. BANK
 15                  Debtor(s).                          )   NATIONAL ASSOCIATION;
                                                         )   DECLARATION OF WENETA M.A.
 16                                                      )   KOSMALA IN SUPPORT THEREOF
                                                         )
 17                                                      )   Date: April 4, 2019
                                                         )   Time: 10:00 a.m.
 18                                                      )   Ctrm: 5A
 19
 20           Weneta M.A. Kosmala (“Trustee”), Chapter 7 Trustee of the bankruptcy estate of Lillian
 21   Sikanovski Dulac (“Debtor”), submits the following in opposition to the Motion for Relief from
 22   the Automatic Stay (“Motion”, Docket No. 49) filed on behalf of U.S. Bank National
 23   Association (“Movant”) related to real property located at 18566 Santa Andrea Street; Fountain
 24   Valley, CA 92708 (“Property”):
 25           1.     The Motion raises the standard grounds for relief: Movant’s interest is not
 26   adequately protected under 11 U.S.C. § 362(d)(1), and there is no equity for the Debtor (or more
 27   pertinently here, the Estate) under § 362(d)(2).
 28   ///



                                               1
Case 8:18-bk-12967-ES       Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48                Desc
                             Main Document    Page 2 of 15



  1          2.      As to the first ground, Movant’s own numbers rebut the argument. The Debtor
  2   scheduled the Property at $790,000.00, and Movant’s payoff is $603,047.16. Even after
  3   deducting costs of sale of 7% ($55,300), there is a substantial equity cushion of in excess of 20%
  4   protecting Movant’s interest ($790,000.00 - $55,300 - $603,047.16 = $131,752.84), sufficient to
  5   cover approximately 33 months of payments ($131,752.84 / $4,545.98 = 33.38 months).           In re
  6   Mellor, 734 F.2d 1396, 1401 (9th Cir. 1984) [“A 20% cushion has been held to be an adequate
  7   protection for a secured creditor. See In re McGowan, 6 B.R. 241, 243 (B.Ct.E.D.Pa.1980)
  8   [holding a 10% cushion is sufficient to be adequate protection]; In re Rogers Development Corp.,
  9   2 B.R. 679, 685 (B.Ct.E.D.Virg.1980) [court decided that an equity cushion of approximately
 10   15% to 20% was sufficient adequate protection to the creditor, even though the debtors had no
 11   equity in the property.]; In re Breuer, 4 B.R. 499, 501 [creditor protected by equity cushion of
 12   $21,000 despite fact that debtor lacked equity in the property.]”]. Trustee’s own BPO indicates
 13   that the Property may be worth as much as $799,000 in the current market.
 14          3.      As to the second ground, the circumstances are somewhat complicated, in that:
 15                  a.      There is a junior deed of trust on the Property in favor of the Dulac Family
 16   Trust, Dated January 13, 1998, a true and correct copy of which is attached as Exhibit “A” to the
 17   Declaration of Weneta M.A. Kosmala. The deed of trust purportedly secures a debt of
 18   $218,990.22, purportedly owed to the family trust of the parents of the Debtor’s ex-husband.
 19   There are two “purportedly’s” in that statement, because the Debtor did not join in granting the
 20   deed of trust, which violates Cal.Fam.C. § 1102 (which requires the signature of both spouses to
 21   encumber community property), and she denies that she signed the note representing the
 22   underlying debt, and that she owes any debt to the trust or her former in-laws. Trustee intends to
 23   avoid that deed of trust using her avoidance powers under 11 U.S.C. § 544 and/or § 548, and to
 24   step into the shoes of the avoided position under § 551, which would allow Trustee access to the
 25   substantial net equity calculated above under Movant’s position (except as to a small child
 26   support obligation of the Debtor’s ex-husband, which may no longer be due).
 27                  b.      There are tax liens below the level of the foregoing deed of trust owed to
 28   the Internal Revenue Service (federal) and the Franchise Tax Board (state). True and correct



                                               2
Case 8:18-bk-12967-ES         Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48               Desc
                               Main Document    Page 3 of 15



  1   copies of the lien notices are attached collectively as Exhibit “B” to the Declaration of Weneta
  2   M.A. Kosmala. If sale proceeds stretch far enough, Trustee intends to utilize the mechanism of §
  3   724(a) to avoid any penalty portions of those tax liens, and to preserve the avoided interests
  4   under § 551. Thus, there may be additional amounts to be recovered and retained for the benefit
  5   of the Estate.
  6          4.        Trustee, through counsel, suggested a continuance of the hearing on the Motion to
  7   allow Trustee to initiate action on the foregoing issues, as well as placing the Property on the
  8   market (which is in process). However, to date, the Movant has not agreed. Since the opposition
  9   is done, and grounds do not exist for relief, the Motion should be granted.
 10
                                                    Respectfully submitted,
 11
 12                                                 LAW OFFICES OF WENETA M.A. KOSMALA

 13   Date: March 25, 2019
                                                    /s/ Erin P. Moriarty
 14
                                                    Erin P. Moriarty
 15                                                 Attorney for Weneta M.A. Kosmala,
                                                    Chapter 7 Trustee
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                3
Case 8:18-bk-12967-ES        Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48               Desc
                              Main Document    Page 4 of 15



  1                         DECLARATION OF WENETA M.A. KOSMALA
  2           I, Weneta M.A. Kosmala, declare:
  3           1.     I am the duly appointed and acting Chapter 7 Trustee of the bankruptcy estate
  4   (“Estate”) of Lillian Sikanovski Dulac (“Debtor”). I make this declaration based upon facts that
  5   are within my personal knowledge, have been adduced in the course of my service as trustee, or
  6   are matters of public record, and if called upon to testify thereto, I could and would competently
  7   so testify.
  8           2.     I make this declaration in support of my opposition to the Motion for Relief from
  9   the Automatic Stay of U.S. Bank National Association (“Movant”) related to real property at
 10   18566 Santa Andrea Street; Fountain Valley, CA 92708 (“Property”):
 11           3.     The Motion raises the standard grounds for relief: Movant’s interest is not
 12   adequately protected under 11 U.S.C. § 362(d)(1), and there is no equity for the Debtor (or more
 13   pertinently here, the Estate) under § 362(d)(2).
 14           5.     As to the first ground, Movant’s own numbers rebut the argument. The Debtor
 15   scheduled the Property at $790,000.00, and Movant’s payoff is $603,047.16. Even after
 16   deducting costs of sale of 7% ($55,300), there is a substantial equity cushion of in excess of 20%
 17   protecting Movant’s interest ($790,000.00 - $55,300 - $603,047.16 = $131,752.84), sufficient to
 18   cover approximately 33 months of payments ($131,752.84 / $4,545.98 = 33.38 months). My
 19   own BPO indicates that the Property may be worth as much as $799,000 in the current market.
 20           6.     As to the second ground, the circumstances are somewhat complicated, in that:
 21                  a.      There is a junior deed of trust on the Property in favor of the Dulac Family
 22   Trust, Dated January 13, 1998, a true and correct copy of which is attached hereto and
 23   incorporated herein by this reference as Exhibit “A”. The deed of trust purportedly secures a
 24   debt of $218,990.22, purportedly owed to the family trust of the parents of the Debtor’s ex-
 25   husband. There are two “purportedly’s” in that statement, because the Debtor did not join in
 26   granting the deed of trust, which violates Cal.Fam.C. § 1102 (which requires the signature of
 27   both spouses to encumber community property), and she denies that she signed the note
 28   representing the underlying debt, and that she owes any debt to the trust or her former in-laws. I



                                               4
Case 8:18-bk-12967-ES   Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48   Desc
                         Main Document    Page 5 of 15




                                      5
Case 8:18-bk-12967-ES   Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48   Desc
                         Main Document    Page 6 of 15




                                 Exhibit ltA"
&'ÿ2ÿÿÿÿ()8:18-bk-12967-ES
        Case     ÿ904             Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48     Desc
                                       Main Document    Page 7 of 15




0123456ÿ82ÿÿ9
9ÿ                                            ÿ
ÿ
!ÿ
"#"ÿ$#ÿ%


                                                                                  Exhibit A Page 6
&'ÿ2ÿÿÿÿ()8:18-bk-12967-ES
        Case     ÿ904             Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48     Desc
                                       Main Document    Page 8 of 15




0123456ÿ82ÿÿ9
9ÿ                                            ÿ
ÿ
!ÿ
"#"ÿ$#ÿ%


                                                                                  Exhibit A Page 7
& 'ÿ2ÿÿÿÿ()8:18-bk-12967-ES
        Case     ÿ904              Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48     Desc
                                       Main Document    Page 9 of 15




0123456ÿ82ÿÿ9
9ÿ                                            ÿ
ÿ
!"ÿ
##ÿ$ÿ%


                                                                                  Exhibit A Page 8
&'ÿ2ÿÿÿÿ()8:18-bk-12967-ES
        Case     ÿ904             Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48     Desc
                                      Main Document    Page 10 of 15




0123456ÿ82ÿÿ9
9ÿ                                            ÿ
ÿ
!ÿ
"#"ÿ$#ÿ%


                                                                                  Exhibit A Page 9
Case 8:18-bk-12967-ES   Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48   Desc
                        Main Document    Page 11 of 15
      


      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

                                 Exhibit “B” 
      
      
&'ÿ2$ÿÿÿÿ()8:18-bk-12967-ES
        Case     ÿ9*04             Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48     Desc
                                      Main Document    Page 12 of 15




0123456ÿ82ÿÿ9
3ÿ                                            ÿ
ÿ
!ÿ
""ÿ#$ÿ%


                                                                                 Exhibit B Page 10
&'ÿ2ÿÿÿÿ()8:18-bk-12967-ES
        Case     ÿ9*04             Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48     Desc
                                      Main Document    Page 13 of 15




0123456ÿ82ÿÿ9
3ÿ                                            ÿ
ÿ
!ÿ
""#ÿ$ÿ%


                                                                                 Exhibit B Page 11
        Case 8:18-bk-12967-ES                      Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48                                     Desc
                                                   Main Document    Page 14 of 15


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3 MacArthur Place, Suite 760
Santa Ana, CA 92707
                                                                      Chapter 7 Trustee's Opposition to Motion for Relief
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 From the Automatic Stay of U.S. Bank National Association; Declaration of Weneta M.A. Kosmala in Support Thereof
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/25/2019
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              03/25/2019
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   Honorable Erithe A. Smith
   United States Bankruptcy Court
   411 W Fourth Street, Suite 5041
   Santa Ana, CA 92701-4593
                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

03/25/2019         Janine Fountain                                                             /s/ Janine Fountain
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:18-bk-12967-ES                  Doc 60 Filed 03/25/19 Entered 03/25/19 17:33:48                                     Desc
                                                   Main Document    Page 15 of 15


ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):

       Ronald Appel attorneyrappel@gmail.com
       Halli B Heston hheston@hestonlaw.com,
        yflores@hestonlaw.com,docs@hestonlaw.com,assistant@hestonlaw.com;r41032@notify.bestcase.com
       Michael Jones mike@mjthelawyer.com, 2651971420@filings.docketbird.com
       Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
        wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
       Steven B Lever sblever@leverlaw.com, assistant@leverlaw.com;r58483@notify.bestcase.com
       Kelsey X Luu Kelsey.Luu@mtglawfirm.com,
        Jenelly.Goldade@mtglawfirm.com;Kelsey.Luu@mtglawfirm.com
       Angie M Marth amarth@logs.com, ssali@logs.com
       Erin P Moriarty emoriarty@kosmalalaw.com,
        wkosmala@kosmalalaw.com;jfountain@kosmalalaw.com;weneta.kosmala@7trustee.net
       Sara Tidd sara@mjonesoc.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

Lillian Sikanovski Dulac
18566 Santa Andrea Street
Fountain Valley, CA 92708




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
